Title: From George Washington to Robert Cary & Company, 12 August 1771
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 12th August 1771

On the 20th Ulto I wrote you fully, and Inclosed Invoices of such Goods as Mr, Miss Custis, and myself wanted; since then I have recollected some Articles which were omitted, and which I now beg may be added, and forwarded with the other Goods.
Holsters, or Covers for a pair of Pistols (about 12 Inches long streight Measure, which I have by me) to fit the Saddle order’d in my last for GW—this to be in the newest Taste & handsome
The like for Mr Custis’s Sadle with a handsome pr of Pistols to Suit Ditto
A Fashe and handsome small Sword wt. Belt Swivels &ca complt. for Ditto
A Neat Sword Belt with Swivels &ca for GW
3 fashe Watch Keyes—size of the Inclosd
6 More Horse Collars than were wrote for in my last
8 Housings for Waggon Harness
100 Weight of Allum
And, which is an Article of more consequence than all the rest to me and the principal end of my writing to you at this time, a pair of French Burr Millstones of John Cooper agreeable to the Inclosed Letter of Daniel Williams’s and the Memm of William Robert my Miller thereon. I must through you request this Cooper to be very particular in his choice of the Stone that the whole may be of a good and even quality—I should not Incline to give any extravagent Sum for them on the one hand nor miss of getting a pair of good ones by limiting the price on the other;

and therefore leave it to you to consult with the Sellar on a price that a good pair can be bought for—It will be unnecessary to add that the sooner these can be sent to me the better; Williams’s Letter (which I send in hopes of Stimulating Cooper to a good choice) will shew that I have been disappointed in my first attempt and consequently must require them as soon as you can get them forwarded which I hope will be along with my Goods. I remain Gentn Yr Most Hble Servt

Go: Washington

